Exhibit 10.4

NUVASIVE, INC.

NOTICE OF GRANT OF EXECUTIVE RESTRICTED STOCK UNITS

 

NuVasive, Inc. (the “Company”) has granted to the participant identified below
(the “Participant”) an award (the “Award”) of restricted stock units (each, a
“Restricted Stock Unit” or an “RSU”) pursuant to the 2014 Equity Incentive Plan
of NuVasive, Inc. (the “Plan”), each of which represents the right to receive -
on the Settlement Date provided in the Restricted Stock Unit Agreement attached
hereto (together with this Notice of Grant, the “Agreement”) - one (1) share of
Stock as set forth in, and subject to the terms and conditions of, this
Agreement.  This Award is subject to all of the terms and conditions set forth
in the Agreement and the Plan, each of which are incorporated herein by
reference.  Unless otherwise defined herein, capitalized terms shall have the
meanings assigned to such terms in the Plan or the Agreement, as appropriate,
and, in the event of any inconsistency between the Plan and the Agreement, the
terms of the Plan shall control.

 

Participant:



Participant ID:



Date of Grant:



Total Number of RSUs:

, subject to adjustment as provided by the Agreement.

Performance Period:



Performance Measure:

The Company’s earnings per share (“EPS”), as listed in Section 10.4(a)(xvi) of
the Plan, determined in accordance with generally accepted accounting principles
in the United States (“GAAP”), adjusted to reflect the impact of the change from
a basic to diluted share count, and determined excluding  (1) litigation
liability expense; (2) amortization of intangible assets; (3) non-cash interest
expense on convertible notes; (4) intangible asset impairment; (5) leasehold
related charges; (6) acquisition related items (including expenses associated
with prior mergers-and-acquisitions-related activity and as incurred); and (7)
certain one-time and business consolidation costs (“Non-GAAP EPS”), and subject
to such further adjustments as the Committee may in its discretion determine and
specify in writing prior to .

Performance Target:

$[  ] Non-GAAP EPS for the Performance Period

Vesting Start Date:



Vesting Schedule:

Subject to the terms and conditions of the Agreement (including, without
limitation, conditions requiring continued Service with the Company through the
applicable date), if the Performance Measure equals or exceeds the Performance
Target for the Performance Period, determined pursuant to written certification
of the Committee as specified in Section 4.1 of the Restricted Stock Unit
Agreement, the RSUs shall vest as follows:  

25% of the RSUs shall vest on each of the four (4) anniversaries of the Vesting
Start Date (each such anniversary, a “Scheduled Vesting Date” with respect to
that portion of the RSUs scheduled to vest on such Scheduled Vesting Date).

By electronically accepting the Award according to the instructions in the
Participant’s E*TRADE account (pursuant to which the Participant received this
Grant Notice), the Participant agrees that the Award is governed by this Grant
Notice and by the provisions of the Plan and the Agreement, both of which are
made a part of this document.

The Participant acknowledges that copies of the Plan, the Agreement, and the
prospectus for the Plan are available via the Participant’s E*TRADE account.

The Participant represents that the Participant has read and is familiar with
the provisions of the Plan and the Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

 



--------------------------------------------------------------------------------

 

NUVASIVE, INC.

EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT

 

NuVasive, Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Unit
Agreement is attached (together with the Grant Notice, this “Agreement”) an
Award consisting of Restricted Stock Units (“RSUs”) subject to the terms and
conditions set forth in this Agreement.  The Award has been granted pursuant to,
and shall - in all respects - be subject to the terms conditions of the 2014
Equity Incentive Plan of NuVasive, Inc. (the “Plan”), as amended from
time-to-time, the provisions of which are incorporated herein by reference.  By
electronically accepting the Award (as provided in the Grant Notice), the
Participant: (a) acknowledges receipt of, and represents that the Participant
has read and is familiar with, this Agreement, the Plan and the prospectus for
the Plan prepared in connection with the registration with the Securities and
Exchange Commission of the shares of Stock issuable pursuant to the Award (the
“Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of this Agreement and the Plan, and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee or its
delegate (to the extent delegation is permitted under the Plan) in the event any
questions arise (and/or interpretation may be required) regarding this Agreement
or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

(a)“Dividend Equivalent Units” mean additional Restricted Stock Units as may be
credited pursuant to Section 3.3.

(b)“RSUs” mean the Restricted Stock Units originally granted pursuant to the
Award and any Dividend Equivalent Units credited pursuant to the Award, as each
may be adjusted from time-to-time pursuant to Section 4.4 (Adjustments for
Changes in Capital Structure) or Section 4.5 (Assumption or Substitution of
Awards) of the Plan.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

2.1Committee Actions.  All questions of interpretation concerning this
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Award shall be determined
by the Committee or its delegate.  All such determinations by the Committee or
its delegate shall be final, binding and conclusive upon all persons having an
interest in the Award, unless fraudulent or made in bad faith.  Any and all
actions, decisions and determinations taken or made by the Committee in the
exercise of its discretion pursuant to the Plan or the Award or other agreement
thereunder (other than determining questions of interpretation pursuant to the
preceding sentence) shall be final, binding and conclusive upon all persons
having an interest in the Award.  

2.2Express Authority Required.  Only individuals expressly designated by the
Committee shall have the authority to act on behalf of the Committee with
respect to certain of the matters, rights, obligations, modifications, or
elections allocated to the Company herein (or in the Plan).

3.The Award.

3.1Grant of RSUs.  On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of RSUs set forth in the
Grant Notice, subject to adjustment as

1

--------------------------------------------------------------------------------

provided in Section 4.4 (Adjustments for Changes in Capital Structure) or
Section 4.5 (Assumption or Substitution of Awards) of the Plan.  Each RSU
represents a conditional right to receive, subject and pursuant to the terms and
conditions of the Plan and this Agreement, one (1) share of Stock.

3.2No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the RSUs or shares of Stock issued upon settlement of Vested RSUs
(as defined in Section 4.1), the consideration for which shall be the
Participant rendering Service as provided in this Agreement to a Participating
Company or for its benefit.

3.3Dividend Equivalent Units.  On the date that the Company pays a cash dividend
to holders of Stock generally, if any, the Participant shall be credited with a
number of additional whole Dividend Equivalent Units determined by dividing
(a) the product of (i) the dollar amount of the cash dividend paid per share of
Stock on such date, and (ii) the number of RSUs which have not been settled as
of such date, by (b) the Fair Market Value per share of Stock on such date.  Any
resulting fractional Dividend Equivalent Unit shall be rounded to the nearest
whole number.  Any such additional Dividend Equivalent Units shall be subject to
the same terms and conditions, and shall be settled or forfeited in the same
manner and at the same time, as the RSUs with respect to which they have been
credited.

4.Vesting; Forfeiture.

4.1Vesting of RSUs.  Provided that the Performance Measure equals or exceeds the
Performance Target for the Performance Period and the Participant’s Service has
not terminated prior to the applicable date, RSUs acquired pursuant to the Award
shall become vested upon the earliest to occur of the following (such RSUs, when
so vested, being referred to herein as “Vested RSUs”):

(a)the respective Scheduled Vesting Date (as provided in the Grant Notice);

(b)the Participant’s death;

(c)termination of the Participant’s Service due to Disability;

(d)immediately before any Change in Control in which the surviving, continuing,
successor, or purchasing corporation or other business entity or parent thereof,
as the case may be, elects not to assume or substitute for this Award; and

(e)termination of the Participant’s Service by the Company (or Company’s
successor) without Cause (as defined below) after a Change in Control.

Any determination that the Performance Measure equals or exceeds the Performance
Target for the Performance Period shall be certified by the Committee in writing
no later than the January 31st that next follows the end of the Performance
Period.

“Cause” shall mean the following: (A) the Participant’s repeated failure to
satisfactorily perform the Participant’s job duties; (B) refusal or failure to
follow the lawful directions of the Participant’s direct supervisor, the
Company’s Chief Executive Officer or the Board, as applicable; (C) conviction of
a crime involving moral turpitude; or (D) engaging in acts or omissions
constituting gross negligence, recklessness or willful misconduct on the part of
the Participant with respect to the Participant’s obligations or otherwise
relating to the business of the Company, its Affiliates or customers; except
that if the Participant is a party to a Change in Control Agreement with the
Company, the definition of “Cause” therein shall apply.  Notwithstanding the
foregoing, following a Change in Control, any determination as to whether
“Cause” exists under the terms of this Agreement shall be subject to de novo
review by a court of competent jurisdiction.

2

--------------------------------------------------------------------------------

4.2Leaves of Absence.

(a)Unless otherwise required by applicable law, the RSUs will cease vesting
during a leave of absence.  If, however, Participant takes an approved medical,
FMLA (or other statutorily protected leave), or military leave (each, an
“Approved Leave”) and returns from such leave for at least thirty calendar days,
then (i) Participant shall be treated as if the period of such Approved Leave
had been a period of continuous Service with the Company or Affiliate, and (ii)
such number of RSUs as would have vested pursuant to the vesting schedule set
forth in the Grant Notice during such Approved Leave and the foregoing thirty
calendar day-period shall be considered vested as of the end of such thirty
calendar day-period (which shall be considered the Scheduled Vesting Date), and
such Vested RSUs shall be settled in accordance with Section 5.

(b)In the event the Participant takes a leave of absence other than an Approved
Leave, the vesting of RSUs will be tolled during the period of such leave.  Upon
return from such leave of absence, the RSUs shall again commence vesting but the
period of such leave shall be respectively added to the vesting schedule set
forth in the Grant Notice.

(c)In the event of Participant’s termination of Service during any leave of
absence, then the RSUs shall expire in accordance with the provisions set forth
in Section 4.4 below.

4.3Vesting of Dividend Equivalents.  Any Dividend Equivalent Units shall become
vested (and also constitute “Vested RSUs”) at the same time as the RSUs with
respect to which they have been credited.

4.4Forfeiture of RSUs That Are Not Vested RSUs Upon Termination of
Service.  Except as otherwise provided in Section 4.1, any RSUs that are not
Vested RSUs (“Unvested RSUs”) will terminate automatically without any further
action by the Company and be forfeited without further notice and at no cost to
the Company upon Participant’s termination of Service.

5.Settlement of Vested RSUs.

5.1Distribution of Shares in Settlement of Vested RSUs.

(a)Subject to the terms and conditions of the Plan and this Agreement, shares of
Stock shall be distributed to Participant (or Participant’s estate in the event
of death) with respect to Participant’s Vested RSUs within thirty days following
the Scheduled Vesting Date for such RSUs, except as otherwise provided in
Section 6.3 or Section 9.1 (the “Settlement Date”).

(b)All distributions of shares of Stock with respect to Participant’s Vested
RSUs shall be made by the Company in the form of whole shares.  In lieu of any
fractional share of Stock, the Company shall make a cash payment to Participant
equal to the Fair Market Value of such fractional share on the date the RSUs are
settled as provided herein.  The Company shall not be required to issue
fractional shares of Stock upon the settlement of Vested RSUs.

(c)Shares of Stock issued in settlement of Vested RSUs shall not be subject to
any restriction on transfer other than any such restriction as may be required
pursuant to Section 5.3 or the Company’s Insider Trading Policy.

5.2Certificate Registration.  The Participant hereby authorizes the Company, in
its sole discretion, to deposit any or all shares of Stock acquired by the
Participant pursuant to the settlement of Vested RSUs with the Company’s
transfer agent, including any successor transfer agent, to be held in book entry
form, or to deposit such shares for the benefit of the Participant with any
broker with which the Participant has an account relationship of which the
Company has notice.  Except as provided by the foregoing, a certificate for the
shares of Stock acquired by the Participant shall be registered in the name of
the Participant, or, if applicable, in the name of the Participant’s estate.

3

--------------------------------------------------------------------------------

5.3Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of Vested RSUs shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares of Stock subject to
the Award shall relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority shall not have been
obtained.  As a condition to the settlement of Vested RSUs, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

6.Tax Withholding.

6.1In General.  By electronically accepting the Award (as provided in the Grant
Notice), the Participant hereby authorizes withholding from payroll and any
other amounts payable to the Participant, including withholding of shares of
Stock otherwise issuable to the Participant in settlement of Vested RSUs, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Participating Company, if any, which arise in
connection with the Award, the vesting of RSUs or the issuance of shares of
Stock in settlement of Vested RSUs.  The Company shall have no obligation to
deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

6.2Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of Vested RSUs a
number of whole shares of Stock having a Fair Market Value, as determined by the
Company as of the date on which the tax withholding obligations arise, not in
excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates (and subsequently making a
payment of Company cash equal to the amount of any such tax obligation to the
respective tax authorities).

6.3Assignment of Sale Proceeds.  Subject to compliance with applicable law and
the Company’s Insider Trading Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares of Stock being acquired upon settlement of Vested RSUs.  If
the Settlement Date would occur on a date on which a sale of the shares of Stock
by the Participant would violate the Insider Trading Policy of the Company, the
Settlement Date for such Vested RSUs shall be deferred until the earlier of (a)
the next day on which the sale of shares by the Participant would not violate
the Insider Trading Policy, or (b) the 15th day of the third calendar month
following calendar year of the Settlement Date.

7.Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of Vested RSUs until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares of Stock are issued, except as
provided in Section 3.3 and Section 4.4 of the Plan (Adjustments for Changes in
Capital Structure).  If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term.  Nothing in

4

--------------------------------------------------------------------------------

this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

8.Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares of Stock acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

9.Compliance with Section 409A.

It is intended that the settlement of Vested RSUs as set forth in this Agreement
qualify for exemption from, or comply with, the requirements of Section 409A,
and any ambiguities herein will be interpreted to so qualify or
comply.  Notwithstanding the foregoing, if it is determined that the RSUs fail
to satisfy the requirements of the “short-term deferral” exemption and are
otherwise Section 409A Deferred Compensation, it is intended that any payment or
benefit which is made or provided pursuant to or in connection with this Award
shall comply in all respects with the applicable requirements of Section 409A
(including applicable regulations or other administrative guidance thereunder,
as determined by the Committee in good faith) to avoid the unfavorable tax
consequences provided therein for non‑compliance.  In connection with effecting
such compliance with Section 409A, the following shall apply:

9.1Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

9.2Other Changes in Time of Payment.  Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.

9.3Amendments to Comply with Section 409A; Indemnification.  Notwithstanding any
other provision of this Agreement to the contrary, the Company is authorized to
amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

5

--------------------------------------------------------------------------------

9.4Advice of Independent Tax Advisor.  The Company has not obtained a tax ruling
or other confirmation from the Internal Revenue Service with regard to the
application of Section 409A to the Award, and the Company does not represent or
warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

10.Miscellaneous Provisions.

10.1Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

10.2Nontransferability of the Award.  Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any RSUs subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

10.3Repayment/Forfeiture.  Any benefits the Participant may receive hereunder
shall be subject to repayment or forfeiture as may be required to comply with
(a) any applicable listing standards of a national securities exchange adopted
in accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (b) similar rules under the laws of any other
jurisdiction, and (c) the Company’s Incentive Compensation Recoupment Policy or
any policies adopted by the Company to implement such requirements, all to the
extent determined by the Company in its discretion to be applicable to the
Participant.

10.4Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

10.5Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

10.6Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, this Agreement, the Plan Prospectus,
and any reports of the Company provided generally to the Company’s stockholders,
may be delivered to the Participant electronically.  In addition, if permitted
by the Company, the Participant may deliver electronically the Grant Notice to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to

6

--------------------------------------------------------------------------------

time.  Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(b)Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 10.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 10.6(a).  The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 10.6(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 10.6(a), but has nevertheless
knowingly and voluntarily chosen to do so by electronically accepting the Award
(as provided in the Grant Notice).

10.7Integrated Agreement.  This Agreement and the Plan shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of this Agreement and the Plan shall survive any settlement of
Vested RSUs and shall remain in full force and effect.

10.8Applicable Law.  This Agreement shall be governed by the laws of the State
of Delaware as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within the State of Delaware.

10.9Terms and Conditions Subject to Change in the Event the Participant
Transfers Outside of the United States.  Should the Participant transfer his or
her residence and/or employment with the Company to another country, the
Company, in its sole discretion, shall determine whether application of certain
additional and/or supplemental terms and conditions is necessary or advisable in
order to comply with respective laws, rules and regulations or to facilitate the
operation and administration of the Award and the Plan.  In all circumstances,
the Company will provide the Participant with its ordinary-course terms and
conditions for such country(ies) in the form of an amendment and/or addendum,
which shall thereafter be part of this Agreement.

7